COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


RONLYN LORAY BROWNE HICKS EATON
                                           MEMORANDUM OPINION *
v.   Record No. 0868-99-3                      PER CURIAM
                                              JULY 20, 1999
DEPARTMENT OF SOCIAL SERVICES
 FOR THE COUNTY OF BEDFORD


              FROM THE CIRCUIT COURT OF BEDFORD COUNTY
                     James W. Updike, Jr., Judge

           (James J. Angel, on brief), for appellant.

           (J. G. Overstreet, Bedford County Attorney,
           on brief), for appellee.


     Ronlyn Loray Browne Hicks Eaton (mother) appeals the decision

of the circuit court terminating her residual parental rights to

her twin daughters, Lilly C. Browne and Cheyene A. Browne.   Mother

contends on appeal that the trial court erred in finding that the

Department of Social Services (DSS) presented sufficient evidence

to terminate mother's parental rights.   Upon reviewing the record

and briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
paramount consideration of a trial court is the child’s best

interests."   Logan v. Fairfax County Dep’t of Human Development,

13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."

Id. (citations omitted).   "Code § 16.1-283 embodies 'the

statutory scheme for the . . . termination of residual parental

rights in this Commonwealth' [which] . . . 'provides detailed

procedures designed to protect the rights of the parents and

their child,' balancing their interests while seeking to

preserve the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456

S.E.2d 538, 540 (1995) (citations omitted).

     The trial court found that DSS presented sufficient

evidence under Code § 16.1-283(C)(2) to terminate mother's

parental rights.   Under Code § 16.1-283(C)(2), the parental

rights of a child placed in foster care may be terminated if the

court finds by clear and convincing evidence that it is in the

best interests of the child and that

          [t]he parent . . . , without good cause,
          [has] been unwilling or unable within a
          reasonable period not to exceed twelve
          months from the date the child was placed in
          foster care to remedy substantially the
          conditions which led to or required
          continuation of the child's foster care

                               - 2 -
          placement, notwithstanding the reasonable
          and appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to such end. Proof that the parent
          or parents, without good cause, have failed
          or been unable to make substantial progress
          towards elimination of the conditions which
          led to or required continuation of the
          child's foster care placement in accordance
          with their obligations under and within the
          time limits or goals set forth in a foster
          care plan filed with the court or any other
          plan jointly designed and agreed to by the
          parent or parents and a public or private
          social, medical, mental health or other
          rehabilitative agency shall constitute prima
          facie evidence of this condition. The court
          shall take into consideration the prior
          efforts of such agencies to rehabilitate the
          parent or parents prior to the placement of
          the child in foster care.

     The twins were placed in foster care on February 6, 1997,

by mother's parents, who had custody of the twins while mother

was incarcerated.   Upon mother's release on June 12, 1997, a

visitation schedule was established.

     Despite many offers of assistance by DSS, including

substance abuse counseling and in-home services, mother failed

to remedy the underlying problems that led to the children's

foster care placement.   Mother was required to complete a

substance abuse evaluation, due to evidence that she was a drug

abuser, but failed to undergo either the evaluation or

counseling.   Two different in-home service providers terminated

service to mother due to her lack of cooperation.   Moreover,

during the period of October 1997 through May 1998, mother


                               - 3 -
indicated to DSS that she was prepared to sign a permanent

entrustment of the twins to DSS to allow adoption.

     The evidence also showed that at the time the twins were

placed in foster care, they were developmentally delayed, behind

in speech and language, and were failing to thrive.   One of the

twins had a high level of lead in her system.    In visitations

with mother, the observers repeatedly noted that there was a

lack of emotional attachment between the children and mother.

Although DSS recommended frequent visitation so that the twins

could re-establish a bond with mother, mother's visitation with

the twins was sporadic.    The evidence at trial indicated that

the twins were doing well in foster care and were no longer

developmentally delayed.

     At trial, mother testified that she was employed and had

been drug-free for an extended period of time.    Mother also

testified that she supported the custody petition filed by her

parents.   The denial of that petition was not appealed.

     Evidence in the record fully supports the findings of the

trial court that DSS presented clear and convincing evidence

sufficient under Code § 16.1-283(C)(2) to terminate mother's

parental rights to the twins.   The children were in foster care

for more than two years, while mother refused to cooperate with

the agencies seeking to assist her and demonstrated little

desire to work towards the return of the twins.   "It is clearly


                                - 4 -
not in the best interests of a child to spend a lengthy period

of time waiting to find out when, or even if, a parent will be

capable of resuming his responsibilities."   Kaywood v. Halifax

County Dep't of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d

492, 495 (1990).

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                              - 5 -